Title: [Diary entry: 26 October 1770]
From: Washington, George
To: 

Friday 26th. Left our Incampment at half an hour after 6 Oclock & passd a small run on the West side about 4 Miles lower. At the lower end of the long reach, & for some distance up it, on the East side, is a large bottom, but low, & coverd with beach next the River shore, which is no Indication of good Land. The long reach is a strait course of the river for abt. 18 or 20 Miles which appears the more extraordinary as the Ohio in general, is remarkably crooked. There are several Islands in this reach, some containing an 100 or more Acres of land; but all I apprehend liable to be overflowed. At the end of this reach we found one Martin & Lindsay two Traders; & from them learnt, that the Person drownd was one Philips attempting in Compa. with Rogers another Indn. Trader, to Swim the River with their Horses at an improper place; Rogers himself narrowly escaping. Five Miles lower down, comes in a large Creek from the Eastward, right against an Island of good land, at least a Mile or two in length. At the mouth of this Creek (the name of wch. I coud not learn except that it was calld by some Bulls Creek from one Bull that hunted on it) is a bottom of good Land, tho rather two much mixd with Beach. Opposite to this Island the Indians showd us a Buffalo Path, the Tracks of which we see. Five or Six Miles below the last mentiond Creek we came to the three Island (before wch.) we observd a small run on each side coming in. Below these Islands is a large body of flat Land, with a water course running through it on the East Side, and the

Hills back, neither so high, nor steep in appearance as they are up the River. On the other hand, the bottoms do not appear so rich, tho much longer & wider. The bottom last mentioned is upon a strait reach of the River, I suppose 6 or 8 Miles in length; at the lower end of which, on the East side, comes in a pretty large Run from the size of the Mouth. About this, above—below & back, there seems to be a very large Body of flat Land with some little risings in it. About 12 Miles below the three Islands we Incampd just above the Mouth of a Creek which appears pretty large at the Mouth and just above an Island. All the Lands from a little below the Creek which I have distinguished by the name of Bull Creek, appears to be level, with some small Hillocks intermixd, as far as we coud see into the Country. We met with no Rifts today, but some pretty strong water upon the whole tolerable gentle. The sides of the River was a good deal incommoded with old Trees, wch. impeded our passage a little. This day provd clear & pleasant, the only day since the 18th. that it did not Rain or Snow or threaten the one or other very hard.